DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to divisional application filed December 03, 2021.  The preliminary amended claims 10-34, dated 12/05/2021, are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-14, 21-27, 28-34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, the use of the term, “sufficient” in line 11, is a term of degree.  What rate of sampling could be considered sufficient rate or value, is not clear.  The specification does not provide a standard for ascertaining the requisite degree.  Claims 11-14 are dependent claims, stand rejected likewise.
	Claim 21, recites the limitation “the baseband symbols” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Suggest correct it to recite, 
-- the baseband signal is --,  to correct antecedent (see line 2-3).  Claims 22-27, are dependent claims, stand rejected likewise.
	Claim 28, the use of the term, “insufficient” in line 17, is not clear, how insufficient the sample rate has to be before it is rendered not sufficient.  Claims 29-34, are dependent claims, stand rejected likewise.

Claim Objections
Claims 10, 21, 28, are objected to because of the following informalities:  
	Claim 10, recites at line 21-22, “a wireless packet”.  Suggest it be amended to recite 
-- the wireless packet --,  to correct antecedent.
	Claim 10, recites at line 24, “a wireless packet”.  Suggest it be amended to recite 
-- the wireless packet --  to correct antecedent.
	Claim 10, recites at line 30 (last line), “the packet”.  Suggest it be amended to recite 
-- the wireless packet --,  to correct antecedent.
	Claim 21, recites at line 15, “packet preamble field;”.  Suggest it be amended to recite 
-- having the preamble field --,  to correct antecedent.
	Claim 21, recites in line 22 and line 26 respectively, “a wireless packet”.  Suggest it be amended to recite 
-- the wireless packet --,  to correct antecedent.
Claim 28, recites at line 20, “adjust a wireless receiver gain”.  Suggest the phrase be amended to recite
-- adjust a gain of the wireless receiver -- 
Claim 28, line 26, the term, “when an address”, should be corrected to recite,
-- when the address -- to overcome the antecedent.
Claim 28, line 28, the term, “a received packet”, should be corrected to recite,   
-- the received packet -- to overcome the antecedent.
Appropriate corrections are required.

Allowable Subject Matter
Claims 10-34, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including the claim objections set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.